Citation Nr: 1544032	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-08 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected status post right shoulder trauma with tear of the anterior glenoid labrum and hill-sachs deformity (right shoulder disability), including whether the reduction from 20 percent to 10 percent effective March 29, 2010 was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel




INTRODUCTION

The Veteran had active service from January 2004 to January 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board notes that in his March 2010 claim the Veteran initially requested a temporary total disability rating following surgery on his service-connected right shoulder.  In the August 2010 rating decision, the RO denied entitlement to a temporary total disability rating in the same item in which they discussed the issue on appeal.  However, in his August 2011 written notice of disagreement the Veteran clearly expressed disagreement only with "the propriety of reduction for right shoulder condition."  Entitlement to a temporary total disability rating was not discussed in the November 2013 statement of the case, the Veteran's January 2014 substantive appeal, or his representative's May 2015 written brief.  Therefore, the Board finds the issue of entitlement to a temporary total disability rating has not been appealed and is not currently before the Board.


FINDINGS OF FACT

1.  The Veteran's overall compensation was not reduced by the March 2010 reduction of the rating for his service-connected right shoulder disability.

2.  The Veteran's prior 20 percent rating for his service-connected right shoulder disability had been in place less than five years.

3.  The evidence reflects the Veteran's service-connected right shoulder disability improved.
4.  The Veteran's right shoulder disability did not limit motion of his arm to shoulder level at any point during the period on appeal.


CONCLUSIONS OF LAW

1.  The reduction in rating for service-connected right shoulder disability from 20 percent to 10 percent effective March 29, 2010 was proper and restoration of the prior rating is denied.  38 U.S.C.A. §§ 1155, 5103(a) (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code (DC) 5201 (2015).

2.  The criteria for a rating in excess of 10 percent for service-connected right shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking increased ratings for his service-connected right shoulder disability.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has been assigned a 10 percent rating for his service-connected right shoulder disability under diagnostic code 5201, based on limitation of motion, throughout the period on appeal.  Under VA regulations, normal range of motion of the shoulder is flexion and abduction to 180 degrees, flexion to 145 degrees, and internal rotation to 90 degrees bilaterally.  38 C.F.R. § 4.71a, Plate I.  Under DC 5201, a 20 percent rating is warranted for a shoulder disability which limited motion of the arm to shoulder level in either shoulder.  If the arm is limited to only motion to midway between side and shoulder level, a 30 percent rating will be assigned for the major shoulder, and a 20 percent rating for the minor shoulder.  38 C.F.R. § 4.71a.

Prior to the period on appeal, the Veteran was provided a 20 percent rating for his service-connected right shoulder disability.  His previous 20 percent rating was assigned following a February 2007 VA examination which revealed the Veteran's flexion and abduction of his right shoulder was limited to 90 degrees, or to approximately shoulder level.  The 20 percent rating was assigned effective January 28, 2008.

In the August 2010 rating decision on appeal, the RO reduced the Veteran's rating for his service-connected right shoulder disability from 20 percent to 10 percent, effective March 29, 2010, the date he filed his current appeal.  However, in the same rating decision, the RO also awarded a new 10 percent rating for tinnitus, effective March 29, 2010.  Therefore, despite the reduction in rating for his service-connected right shoulder disability, the Veteran's overall rating continued to be 40 percent.  Because there was no reduction in the compensation payments being made, the procedural requirements of 38 C.F.R. § 3.105(e) are not applicable.  VAOPGCPREC 71-91 (Nov. 1991).  Accordingly, the RO was not required to propose the reduction and provide the Veteran with sixty days to respond, and there was no procedural harm to the Veteran by the RO reducing the rating in the August 2010 rating decision.

In his May 2015 written statement, the Veteran's representative has asserted that the AOJ improperly and arbitrarily selected March 2010, the date of claim, and not May 2010, the date of examination, to reduce the Veteran's right shoulder rating.  The representative asserts that only because of the RO's arbitrary selection of the date of claim there was no overall reduction of compensation, and if the proper date of May 2010 was selected the procedural requirements of 38 C.F.R. § 3.105(e) would have applied.  However, as well be discussed below, the Board finds the medical evidence suggests the Veteran's service-connected right shoulder disability improved prior to his date of claim in March 2010.  Therefore, the date selected by the RO for the reduction in rating was proper.

The Board will now turn to a discussion of whether the reduction itself was proper.  Under VA regulations, if a rating has been in place for over five years, the provisions of 38 C.F.R. § 3.344(a) and (b) apply and provide the evidence must reflect material improvement maintained under the ordinary conditions of life.  However, in this case the Veteran's initial 20 percent rating was effective January 2008, and the reduction to 10 percent was effectuated in March 2010.  Because the Veteran's initial 20 percent rating was in place for less than five years, the provisions of 38 C.F.R. § 3.344 do not apply.  Instead, re-examination suggesting improvement will warrant a reduction in rating.

In relevant part, the medical evidence reflects the Veteran underwent surgery in March 2009, prior to the period on appeal, in order to repair his recurrent loose body and instability in his right shoulder.  Specifically, during this procedure he had loose body removal and a Bristow-Latarjet procedure.  Medical records from later that same month reflect the surgery went well, and the Veteran was advised to start physical therapy in four weeks.


Subsequent records reflect the Veteran's right shoulder disability significantly improved following this surgery.  For example, at a follow-up six weeks after surgery, the Veteran's physician noted he was doing "very well" and continued, "He is not having any problems whatsoever."  His physician later referred to his recovery as "uneventful" and noted his condition was "much improved."  Therefore, the medical evidence reflects the Veteran's service-connected right shoulder disability significantly improved following his surgery in March 2009, and therefore had improved prior to filing the current claim in March 2010.

In May 2010, the Veteran was provided with a VA examination.  The examiner noted the Veteran experienced four months of limited use to his right shoulder after surgery, or until approximately July 2009.  Following that period, the examiner noted surgery was successful and helped stabilize the Veteran's shoulder, and residual symptoms were limited to pain, stiffness, and some limitation of motion.  However, there was no weakness, decreased strength, or instability.  Upon examination, the Veteran demonstrated flexion to 140 degrees and abduction to 120 degrees, therefore raising his arm well above shoulder level.  The examiner also specifically noted the Veteran experienced minimal functional limitation in his right shoulder.

Subsequent medical records continue to reflect the Veteran's right shoulder disability did not meet the criteria for a rating in excess of 10 percent.  For example, during an August 2013 VA assessment, the medical professional noted the Veteran had "minimal complaints" regarding his right shoulder.  The medical evidence does not suggest he was not able to raise his arm above shoulder level at any point during the period on appeal.

Therefore, based on the foregoing, the Veteran's service-connected right shoulder disability improved following his March 2009 surgery and prior to the period on appeal.  Instead, throughout the period on appeal he has consistently demonstrated near full range of motion in his right shoulder, and his reviewing medical professionals have consistently noted his condition was improved and well-healed.  Because these medical records reflect the Veteran's service-connected right shoulder disability improved, the reduction from 20 percent to 10 percent was warranted.  Therefore, restoration of his prior 20 percent rating is denied.  Furthermore, because the evidence reflects he was able to raise his arm well above shoulder level throughout the period on appeal, he did not meet the criteria associated with a rating in excess of 10 percent.  38 C.F.R. § 4.71a, DC 5201.  Therefore, the currently assigned 10 percent rating is continued throughout the period on appeal, and no higher rating is warranted.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the present case, required notice was provided by a letter dated in April 2010, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

The reduction in rating for service-connected right shoulder disability from 20 percent to 10 percent effective March 29, 2010 was proper and restoration of the prior rating is denied.  

A rating in excess of 10 percent for service-connected right shoulder disability is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


